Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 3, 4, 10, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Porthouse et al. (US 20110245957 A1).
Regarding Claim 1, Porthouse discloses:
a method for processing a substrate (S) comprising:
providing a first substrate (S) for manufacturing a first display panel and a second substrate (S) for manufacturing a second display panel at the same time in at least one process chamber (901);
providing the first substrate and the second substrate on one processing area of a stage (101 & 930) at the same time (Fig. 9); and
processing the first substrate and the second substrate at the same time [0085], wherein the first substrate and the second substrate are spaced apart from each other (Fig. 9), a blocking member [substrate retention features positioned in between substrate holding areas] is disposed between the first substrate and the second substrate (Fig. 2 & Fig. 9), and the sides of the first and second substrate facing each other and the blocking member extends in only a first direction (Fig. 2 & Fig. 9).
Regarding Claim 3, Porthouse discloses:
loading a plurality of substrates in a substrate loading unit (112); and
transferring N substrates of the plurality of substrates at the same time from the substrate loading unit to a loading chamber using a substrate transfer unit (Fig. 1 & Fig. 3) [0034],
wherein the substrate loading unit comprises:
a first loading area on which the first substrate is loaded (Fig. 1 & Fig. 3); and
a second loading area on which the second substrate is loaded (Fig. 1 & Fig. 3),
wherein the first substrate and the second substrate disposed on the same layer are disposed to be spaced apart from each other (Fig. 1 & Fig. 3 & Fig. 9).
Regarding Claim 4, Porthouse discloses:
the substrate transfer unit transfers the pair of first and second substrates at the same time from the substrate loading unit (Fig. 1 & Fig. 3) & [0034].
Regarding Claim 10, Porthouse discloses:
providing the first substrate and the second substrate from a loading chamber to the at least one process chamber using a carrying robot (111) disposed in a transfer chamber (110), wherein the at least one process chamber is connected to the transfer chamber and the transfer chamber is connected to a loading chamber (102 & Fig. 1 & Fig. 3).
Regarding Claim 21, Porthouse discloses:
a method for processing a substrate (S) comprising:
providing a first substrate (S) for manufacturing a first display panel and a second substrate (S) for manufacturing a second display panel at the same time in at least one process chamber (901);
providing the first substrate and the second substrate on one processing area of a stage (101 & 930) at the same time (Fig. 9); and
processing the first substrate and the second substrate at the same time [0085], wherein the first substrate and the second substrate are spaced apart from each other (Fig. 9), a blocking member [substrate retention features positioned in between substrate holding areas] is disposed between the 
Regarding Claim 23, Porthouse discloses:
a method for processing a substrate (S) comprising:
providing a first substrate (S) for manufacturing a first display panel and a second substrate (S) for manufacturing a second display panel at the same time in at least one process chamber (901);
providing the first substrate and the second substrate on one processing area of a stage (101 & 930) at the same time (Fig. 9); and
processing the first substrate and the second substrate at the same time [0085], wherein the first substrate and the second substrate are spaced apart from each other (Fig. 9), a member [substrate retention features positioned in between substrate holding areas] is disposed between the first substrate and the second substrate (Fig. 2 & Fig. 9), and the member extends in only one direction (Fig. 2 & Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 11, 15-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Porthouse et al. (US 20110245957 A1) in view of Nozawa et al. (US 20150255258 A1).
Regarding Claim 2, Porthouse does not teach:
a trench defined on an upper surface of the stage,
wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed,
wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first direction is greater than a width of the trench in a second direction crossing the first direction.
Nozawa teaches:
a trench defined on an upper surface of the stage (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21),
wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 12 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21),
wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first direction is greater than a width of the trench in a second direction crossing the first direction (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 12 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed, wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first direction is greater than a width of the trench in a second direction crossing the first direction taught by Nozawa in order to provide a divide of sufficient size to prevent cross contamination of substrates due to thermal or electrical propagation.
Regarding Claim 11, Porthouse does not teach:
the stage comprises:
a first stage; and
a second stage disposed on the first stage, wherein the trench is formed in a thickness direction of the second stage from an upper surface of the second stage.
Nozawa teaches:
the stage comprises:
a first stage 110); and
a second stage (140) disposed on the first stage (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21), wherein the trench is formed in a thickness direction of the second stage from an upper surface of the second stage (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed, wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first direction is greater than a width of the trench in a second direction crossing the first direction, the stage comprises: a first stage; and a second stage disposed on the Nozawa in order to provide a modular processing arrangement that allows for easy service to parts which are subjected to the greatest exposure to heat and chemicals.
Regarding Claim 15, Porthouse teaches:
a cooling fluid supply tube (939) which is disposed inside the first stage (Fig. 9).
Regarding Claim 16, Porthouse does not teach:
the second stage receives direct current power.
Nozawa teaches:
the second stage receives direct current power (152) in order to secure the substrates with an electrostatic chuck [0013 & 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed, wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first direction is greater than a width of the trench in a second direction crossing the first Nozawa in order to provide a means securely fix the substrates during processing to prevent damage to the substrates due to shifting of the substrate.
Regarding Claim 17, Porthouse does not teach:
the upper surface of the second stage is positively charged.
Nozawa teaches:
the upper surface of the second stage is positively charged [upper surface of the second stage would be positively charged as a result of the current supplied to the second stage in order to create the electrostatic force].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed, wherein the trench extends in a first direction in a predetermined area of a central portion of the stage, and in a plane view, a length of the trench in the first Nozawa in order to provide a means securely fix the substrates during processing to prevent damage to the substrates due to shifting of the substrate.
Regarding Claim 18, Porthouse does not teach:
the first stage receives a high frequency power.
Nozawa teaches:
the first stage receives a high frequency power (154) in order to increase the processing rate of the plasma processing and improve in-plane uniformity [0013 & 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second area on which the first substrate and the second substrate are respectively disposed, wherein the trench extends in a first direction in a predetermined area of Nozawa in order to in order to increase the processing rate of the plasma processing and improve in-plane uniformity.
Regarding Claim 19, Porthouse teaches:
the at least one process chamber provides in plural (Fig. 13), the first substrate and the second substrate are provided in the plurality of process chambers (Fig. 13), and the plurality of process chambers comprises a sputtering chamber [0143].
Regarding Claim 20, Porthouse does not teach:
the blocking member is disposed in the trench.
Nozawa teaches:
the blocking member is disposed in the trench [0017 & 0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage, wherein the trench divides the one processing area into a first area and a second Nozawa in order to provide a divide of sufficient size to prevent cross contamination of substrates due to thermal or electrical propagation.
Regarding Claim 22, Porthouse does not teach:
a trench defined on an upper surface of the stage,
wherein the trench extends in a first direction, and
the blocking member is disposed in the trench.
Nozawa teaches:
a trench defined on an upper surface of the stage (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21),
wherein the trench extends in a first direction and a blocking member extends in a first direction (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 12 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21), and 
the blocking member is disposed in the trench [0017 & 0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a blocking member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which Nozawa in order to provide a divide of sufficient size to prevent cross contamination of substrates due to thermal or electrical propagation.
Regarding Claim 24, Porthouse does not teach:
a trench defined on an upper surface of the stage,
wherein the trench extends in a first direction, and
the member is disposed in the trench.
Nozawa teaches:
a trench defined on an upper surface of the stage (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21),
wherein the trench extends in a first direction and a member extends in a first direction (Fig. 1 & Fig. 8 & Fig. 9 & Fig. 11 & Fig. 12 & Fig. 14 & Fig. 19 & Fig. 20 & Fig. 21), and 
the member is disposed in the trench [0017 & 0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system with a transfer unit and substrate processing unit with a stage on which  substrates are disposed with a member disposed between the substrates taught by Porthouse with the substrate processing unit with a stage on which substrates are disposed with a trench defined on an upper surface of the stage wherein the trench extends in a first direction, and the member is disposed in the trench taught by Nozawa in order to provide a divide of sufficient size to prevent cross contamination of substrates due to thermal or electrical propagation.
Allowable Subject Matter
Claims 5-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2021/06/11 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1, 21, and 23, especially as it relates to the limitation of “the blocking member between the first and second substrate extends in only one direction”:
Applicant’s argument that the substrate blocking member between the first and second substrate extends in a multitude of directions is not persuasive as the blocking member between any two substrates in a common row or common column only extends in a direction perpendicular to that common row or common column.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652